          Case 1:19-cv-02483 Document 1 Filed 08/16/19 Page 1 of 11



                     IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                        :
ELIZABETH GALVIN                        :
4831 Indian Lane, N.W.                  :
Washington, D.C. 20016                  :
                                        :
                     Plaintiff,         :     Civil Action
                                        :
              v.                        :     No. 1:19-cv-2483
                                        :
PLANTED EARTH LANDSCAPING               :
INCORPORATED                            :
824 Shandy Brook Drive                  :
Westminster, MD 21157                   :
                                        :
                     Defendant          :
____________________________________:



                            COMPLAINT FOR RELIEF

                                           Paul A. Cunningham (D.C. Bar No. 263210)
                                           Neill C. Kling (pro hac vice to be filed)
                                           HARKINS CUNNINGHAM LLP
                                           1700 K Street, N.W., Suite 400
                                           Washington, D.C. 20006-3804
                                           (202) 973-7600
             Case 1:19-cv-02483 Document 1 Filed 08/16/19 Page 2 of 11



                                 COMPLAINT FOR RELIEF


        Plaintiff Ms. Elizabeth Galvin (“Ms. Galvin”) seeks relief from this Court regarding

landscaping services for which she contracted with Defendant Planted Earth Landscaping,

Incorporated (“Planted Earth”) and misrepresentations made by Planted Earth during and after

the nominal performance of those services, which were never satisfactorily completed.


                                            PARTIES


   1.      Plaintiff Ms. Galvin is an individual citizen and resident of the District of Columbia

           who has resided for more than 20 years at 4831 Indian Lane, N.W. Washington, D.C.

           20016 (the “Residence”).

   2.      Upon information and belief, Defendant Planted Earth is a corporation incorporated

           in the State of Maryland and with its principal place of business in Westminster,

           Maryland. Planted Earth is engaged in the business of providing landscaping services.


                                        JURISDICTION


   3.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

           1332(a)(1). The amount in controversy exceeds $75,000 exclusive of interest and

           costs, and this is a civil action between a citizen of the District of Columbia and a

           citizen of the State of Maryland.

   4.      This Court may exercise personal jurisdiction over Planted Earth pursuant to D.C.

           Code § 13-423(a)(1)-(3) because the matter concerns work Planted Earth performed

           for Ms. Galvin in the District of Columbia.




                                                 1
       Case 1:19-cv-02483 Document 1 Filed 08/16/19 Page 3 of 11



                                          VENUE


5.    Venue is proper in this district under 28 U.S.C. § 1391(b)(2), in that a substantial part

      of the events or omissions giving rise to the claim occurred in this judicial district and

      the property that is the subject of this action is situated within this judicial district.


                             GENERAL ALLEGATIONS


6.    The back lawn and poolside lawn of the Residence (together, the “Lawn”) and other

      elements of the Residence garden were designed as a visual and physical extension of

      the interior of the residence and are frequently used by Ms. Galvin to entertain and to

      host charitable functions.

7.    Beginning in 2015, Ms. Galvin sought to improve the quality of the Lawn and other

      areas of the Residence garden.

8.    In or about September 2015, Ms. Galvin, as an owner of the Residence, entered into

      an agreement (the “Landscape Agreement”) with Planted Earth, based on Planted

      Earth’s recommendations, to provide the landscaping services required to restore the

      existing Lawn and underlying infrastructure to the highest levels of sustainable

      health, beauty, and utility.

9.    Planted Earth estimated that the project as described in the Landscape Agreement

      would take approximately four weeks to complete.

10.   In or about October 2015, Planted Earth began work at the Residence.

11.   Although Planted Earth had informed Ms. Galvin that it had completed work on the

      Lawn, in or about March 2016, Ms. Galvin became aware of irregular patches of dead

      or dying grass, improperly drained soil, and sunken turf throughout the Lawn.


                                              2
       Case 1:19-cv-02483 Document 1 Filed 08/16/19 Page 4 of 11



12.   On or about March 8, 2016 and in correspondence thereafter, Ms. Galvin informed

      Planted Earth, via email, of the issues at the Residence. At Ms. Galvin’s request,

      Planted Earth prescribed specific lawn care procedures which Ms. Galvin followed.

13.   On or about March 10, 2016, an employee of Planted Earth visited the Residence and

      reported that the problems with the Lawn were “simply due to the lawn recovering

      from the winter. There [were] no overly necrotic or damaged areas that [were] not

      beyond simple repair.”

14.   In or about April 2016, Ms. Galvin engaged Planted Earth to re-examine the

      condition of the Lawn, which had not improved despite her implementation of the

      lawn care procedures.

15.   In or about April 2016, Planted Earth inspected the Lawn and thereafter purported to

      replace the some of the sod it had originally installed.

16.   Planted Earth informed Ms. Galvin on April 22, 2016 that it had “repaired the lawn as

      necessary.”

17.   The replacement sod lasted no more than three months.

18.   On or about July 11, 2016, Ms. Galvin informed Planted Earth that the replacement

      and original sod was dead or dying in irregular patches and that soil was still not

      draining properly.

19.   In response, on or about July 12, 2016, Planted Earth suggested “that the areas in

      question are just not receiving enough light and maybe some excess water.” Planted

      Earth recommended that Ms. Galvin “simply treat this sod as annual [sic] and you

      replace when the sod is starting to fail, I am not sure there is anything else we can do.




                                            3
       Case 1:19-cv-02483 Document 1 Filed 08/16/19 Page 5 of 11



      I would be happy to work up a price ot [sic] replace the sod if you wish or maybe the

      maintenance folks can simply replace the failing pieces.”

20.   Additionally, Ms. Galvin informed Planted Earth that the replacement and original

      sod had attracted raccoons to the Residence which dug into the sod, causing further

      damage. With the encouragement of Planted Earth, Ms. Galvin spent substantial

      additional funds over several month on services to trap and remove the vermin.

21.   Throughout the following weeks, Ms. Galvin and Planted Earth continued to discuss

      the deteriorating quality of the Lawn. During this correspondence, Ms. Galvin

      repeatedly expressed concern at the condition of the Lawn and requested that Planted

      Earth rectify the issues.

22.   On or about August 5, 2016, Planted Earth proposed to again remove and replace the

      dead and dying sod on the Lawn at additional expense to Ms. Galvin.

23.   Rather than hire Planted Earth to install new sod on the Lawn for a third time in less

      than 12 months, Ms. Galvin engaged a third-party expert in landscaping, Mr. Dean

      Graves, to inspect the Lawn.

24.   On or about August 18, 2016, Mr. Graves inspected the Lawn. During the course of

      the inspection, Mr. Graves took multiple soil samples from the Lawn. These soil

      samples revealed that Planted Earth had failed to install the necessary drainage

      sublayer beneath the sod. This failure precluded moisture from draining into the

      underlying drainage infrastructure. This excess moisture led to the deterioration of the

      sod and to depressions which made parts of the lawn impassable on foot.




                                           4
       Case 1:19-cv-02483 Document 1 Filed 08/16/19 Page 6 of 11



25.   The information first provided by Mr. Graves on August 18, 2016, which Planted

      Earth had never revealed but had instead fraudulently concealed, led Ms. Galvin

      ultimately to discover the breaches and violations identified herein.

26.   Up and through August 2016, Ms. Galvin had paid Defendant Planted Earth over

      $60,000 for its supposed work on the Lawn.

27.   Since August of 2016, Ms. Galvin has paid other service providers tens of thousands

      of dollars in an attempt to remediate the damage done to the Lawn as a result of the

      actions, inactions, and misrepresentations of Planed Earth as set forth herein.

28.   The efforts described in Paragraph 27 have been unsuccessful and Ms. Galvin

      remains unable to use the Lawn in the manner in which she intended. Ms. Galvin

      expects to spend at least tens of thousands of additional dollars to discover and

      remediate the problems that Defendant Planted Earth had purported to solve, and the

      additional problems that Planted Earth has caused.


                                        COUNT I

                                    Breach of Contract


29.   The allegations contained in Paragraphs 1 through 28 are incorporated herein by

      reference.

30.   Planted Earth stated in the Landscape Agreement that it would “provide all necessary

      labor materials and equipment [sic] to complete the landscape work at [the

      Residence].” Landscape Agreement at 1. However, Planted Earth, among other

      things, failed to provide and install a soil sublayer necessary for the new drainage

      infrastructure to function.



                                            5
        Case 1:19-cv-02483 Document 1 Filed 08/16/19 Page 7 of 11



31.    Planted Earth misrepresented in the Landscape Agreement that the full project would

       take “approximately 4 weeks to complete.” In fact, Planted Earth’s work on the

       project continued for more than nine months, and the project was never actually

       completed.

32.    As a result, Planted Earth breached the Landscape Agreement.


                                         COUNT II

Breach of Implied Warranties for Merchantability and Fitness for Particular Purpose


33.    The allegations contained in Paragraphs 1 through 32 are incorporated herein by

       reference.

34.    The Uniform Commercial Code, as codified in District of Columbia Law, provides

       that “Unless excluded or modified . . . a warranty that the goods shall be

       merchantable is implied in a contract for their sale if the seller is a merchant with

       respect to goods of that kind” (D.C. Code § 28:2-314(1)) and that “Goods to be

       merchantable must be at least such as . . . (c) are fit for the ordinary purposes for

       which such goods are used.” D.C. Code § 28:2-314(2).

35.    With respect to common landscaping goods including but not limited to sod, gravel,

       soil, PVC pipe, steel edging, and various other drainage infrastructure, Planted Earth

       is a “merchant” under the definition at D.C. Code § 28:2-104.

36.    Such substrate as Planted Earth did install between the sod and the drainage

       infrastructure was not merchantable because it did not fulfill the ordinary purpose of a

       soil sublayer, i.e.to facilitate water drainage.

37.    Planted Earth therefore breached its implied warranty for the merchantability of the

       goods it sold Ms. Galvin.

                                              6
       Case 1:19-cv-02483 Document 1 Filed 08/16/19 Page 8 of 11



38.   The Uniform Commercial Code, as codified, further provides that “Where the seller

      at the time of contracting has reason to know any particular purpose for which the

      goods are required and that the buyer is relying on the seller’s skill or judgment to

      select or furnish suitable goods, there is unless excluded or modified under the next

      section an implied warranty that the goods shall be fit for such purpose.” D.C. Code §

      28:2-315.

39.   As an entity holding itself out to be in the business of landscaping and comprised of

      individuals with many years of experience working on high-end landscaping projects,

      Planted Earth has reason to know which goods in a lawn landscaping project,

      including necessary layers below the sod, are required and for what purposes. As a

      lay individual, Ms. Galvin relied on Planted Earth’s judgment to select and furnish

      the goods necessary for the Lawn.

40.   The substrate Planted Earth installed between the sod and the drainage infrastructure

      was unfit for the purpose of facilitating water drainage, and Planted Earth therefore

      breached its implied warranty of fitness for this purpose.


                                      COUNT III

              Violations of the Consumer Protection Procedures Act


41.   The allegations contained in Paragraphs 1 through 40 are incorporated herein by

      reference.

42.   Planted Earth has made numerous misrepresentations to Ms. Galvin which constitute

      violations of the District of Columbia Consumer Protection Procedures Act (the

      “CPPA”).



                                            7
       Case 1:19-cv-02483 Document 1 Filed 08/16/19 Page 9 of 11



43.   By claiming that its services would allow the Lawn to drain effectively and remain

      passable on foot, Planted Earth represented that its goods and services had “uses,

      benefits, or qualities that they do not have” in violation of the CPPA. D.C. Code § 28-

      3904(a).

44.   Planted Earth also represented that its goods and services were “of a particular

      standard, quality, grade, style, or model” when in fact they were inferior in quality.

      D.C. Code § 28-3904(d).

45.   By performing only superficial work, failing to repair the root cause of the damage,

      and claiming to have completed all necessary work, Planted Earth “falsely . . .

      represent[ed] that repairs, alterations, modifications, or servicing ha[d] been made

      and receiv[ed] remuneration therefor when they [had] not been made. D.C. Code §

      28-3904(p).

46.   Planted Earth later made more misrepresentations via email to Ms. Galvin concerning

      the nature of continuing problems and required remedies.

47.   By repeatedly blaming exogenous factors and not disclosing its failure to install the

      proper sublayer, Planted Earth purposefully obfuscated material facts and misled Ms.

      Galvin. D.C. Code § 28-3904(e), (f).


                              DAMAGES INCURRED


48.   The allegations contained in Paragraphs 1 through 47 are incorporated herein by

      reference.

49.   As a result of Defendant Planted Earth’s Conduct alleged herein alleged, Ms. Galvin

      suffered monetary damages including but not limited to:



                                             8
      Case 1:19-cv-02483 Document 1 Filed 08/16/19 Page 10 of 11



      a. The amounts that Ms. Galvin spent under the Landscape Agreement for work that

         was not performed adequately and, in some cases, not performed at all.

      b. The amounts that Ms. Galvin spent under the Landscape Agreement for goods

         that failed to meet the implied warranties of merchantability and fitness for a

         particular purpose.

      c. The amounts that Ms. Galvin spent to rectify the damages cause to her property as

         a result of the breaches and misrepresentations detailed above, which are ongoing.

      d. Amounts reflecting to the impaired value of the lawn as a venue for private and

         charitable functions.

      e. Amounts reflecting the reduced value of the Residence resulting from the Lawn’s

         poor appearance, impassability, and suitability for its intended purposes as a

         social venue.

50.   Ms. Galvin also endured and continues to endure emotional distress arising from the

      actions and misrepresentations of Planted Earth, including the following:

      a. The impaired beauty and utility of her home resulting from the both the failure of

         Planted Earth to perform as required under the Landscape Agreement and the

         repeated misrepresentations made by Planted Earth during and following the work

         it ostensibly performed.

      b. The lengthy correspondence Ms. Galvin had to carry on, the many phone calls

         and meetings in which she participated, and the visits to the Residence by Planted

         Earth and other contractors, which burdened Ms. Galvin with great fatigue and

         diverted her time from meaningful pursuits.




                                           9
            Case 1:19-cv-02483 Document 1 Filed 08/16/19 Page 11 of 11



           c. The limitations imposed by the actions of Planted Earth on her ability to host her

               accustomed social and charitable events on the Lawn, which in turn impaired her

               leadership role in her community and her capacity to perform effective

               philanthropy.

                                   PRAYER FOR RELIEF


WHEREFORE Plaintiff respectfully requests that this Court enter judgment in favor of Ms.

Galvin and against Planted Earth, award her contract damages for breach, award her

compensatory damages for costs expended and to be expended in remediating the problems

caused by Planted Earth, award her additional compensatory damages for her emotional distress

and diminution of property value caused by Planted Earth, and award her treble and punitive

damages for the violations of the CPPA, as well as attorneys’ fees.


Respectfully submitted,


                                                  /s/ Paul A. Cunningham
                                                  Paul A. Cunningham (D.C. Bar No. 263210)
                                                  Neill C. Kling (pro hac vice to be filed)
                                                  HARKINS CUNNINGHAM LLP
                                                  1700 K Street, N.W., Suite 400
                                                  Washington, D.C. 20006-3804
                                                  (202) 973-7600




Dated: August 16, 2019




                                               10
